DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
In Paragraph [0001], line 2, “2019, which” should be - - 2019, now U.S. Patent No. 11,191,345, which - -.  
Appropriate correction is required.

Claim Objections

Claim 5 is objected to because of the following informalities:
In Claim 5, line 2, “an intermediate portion” should be - - the intermediate portion - -.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 17, 19-21, 24 and 25 of U.S. Patent No. 11,191,345. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the claims of the instant application are included within the copending application's Patent No. 11,191,345 such that the claimed limitations required of claims 2-14 and 16-21 of the instant application are claimed in claims 1-13, 16, 17, 19-21, 24 and 25, respectively, of U.S. Patent No. 11,191,345  where all the structural features of the “apparatus” are encompassed and claimed in claims 1-13, 16, 17, 19-21, 24 and 25 of U.S. Patent No. 11,191,345.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downing et al. (US Patent No. D562,728 cited by applicant).
Regarding claim 2, Downing et al. discloses an auxiliary strap assembly for mounting on an associated load bearing platform having a mounting grid arrangement, comprising: 
an anchor body comprising (see annotated Fig. 2); 
at least one anchoring location, each configured to engage the mounting grid arrangement (see annotated Fig. 2); and 
a lock surface (see annotated Fig. 2); 
a strap attached to the anchor body at a first end (see annotated Fig. 2); 
wherein the lock surface is configured to engage a second end (opposite to the first end) or an intermediate portion of the strap to selectively couple the second end or the intermediate portion of the strap to the anchor body (see annotated Fig. 2); and 
wherein the second end or the intermediate portion of the strap is adjustable relative to the anchor body (see annotated Fig. 2).  
Regarding claim 3, Downing et al. discloses, wherein the second end and/or the intermediate portion is infinitely adjustable or substantially infinitely adjustable within an available range of adjustment (see annotated Fig. 2).  
Regarding claim 4, Downing et al. discloses, wherein the lock surface comprises a plurality of teeth configured to engage the strap (see annotated Fig. 2).  
Regarding claim 5, Downing et al. discloses, wherein the anchor body comprises a slot configured to receive the second end and/or an intermediate portion of the strap (see annotated Fig. 2).  
Regarding claim 6, Downing et al. discloses, wherein the slot is canted at an oblique angle relative to a longitudinal axis of the anchor body (see annotated Fig. 2 and Fig. 6).  
Regarding claim 7, Downing et al. discloses, wherein the slot has dimensions that are slightly larger than a cross-sectional dimensions of the strap, but close to a width of the strap so that the strap is held in alignment with the slot (see annotated Fig. 2).  
Regarding claim 12, Downing et al. discloses, wherein each anchoring location includes a pair of slots located on opposing sides of the anchor body, 
wherein each slot includes an access opening configured to permit a webbing row or portion, or equivalent structure, to be introduced into the slot (see annotated Fig. 2).  
Regarding claim 13, Downing et al. discloses, wherein the anchor body is curved about its longitudinal axis (see Figs. 4-7).  
Regarding claim 14, Downing et al. discloses, wherein the anchor body comprises strengthening protrusions or ribs that extend in a lengthwise direction of the anchor body or at least have a component extending in the lengthwise direction (see annotated Fig. 2).  
Regarding claim 15, Downing et al. discloses, wherein the lock surface at least partially defines the slot (see annotated Fig. 2).  




    PNG
    media_image1.png
    353
    465
    media_image1.png
    Greyscale


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-21 would be allowable upon a timely filing of a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) to overcome the nonstatutory double patenting rejection indicated herein.
Claims 8-11 would be allowable upon a timely filing of a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) to overcome the nonstatutory double patenting rejection indicated herein, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a slot; a movable lock body located adjacent the slot; and a strap attached to the anchor body at a first end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677

/Robert Sandy/Primary Examiner, Art Unit 3677